Name: Commission Regulation (EC) No 905/97 of 21 May 1997 setting the trigger level for additional import duties on cherries
 Type: Regulation
 Subject Matter: plant product;  trade;  EU finance;  prices
 Date Published: nan

 No L 130/ 10 EN Official Journal of the European Communities 22. 5 . 97 COMMISSION REGULATION (EC) No 905/97 of 21 May 1997 setting the trigger level for additional import duties on cherries THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2200/96 of 28 October 1996 on the common organization of the market in fruit and vegetables ('), and in particular Article 33 (4) thereof, Whereas Article 2 of Commission Regulation (EC) No 1555/96 of 30 July 1996 on rules of application for addi ­ tional import duties on fruit and vegetables (2) provides for the trigger levels and periods to be fixed; Whereas Article 5 (4) of the Agreement on Agriculture (3) lays down the criteria in accordance with which the Commission is to set the trigger levels for additional duties on certain fruit and vegetables; whereas Article 5 (6) of the said Agreement permits trigger periods to be set on the basis of the characteristics of perishable and seasonal products; Whereas, pursuant to the abovementioned criteria, the trigger level for additional import duties on cherries should be set in accordance with the Annex hereto; Whereas the Management Committee for Fresh Fruit and Vegetables has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION: Article 1 The trigger level for the additional import duties provided for in Article 2 of Regulation (EC) No 1555/96 for cher ­ ries for the 1997/98 marketing year shall be as set out in the table in the Annex hereto . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 21 May 1997 . For the Commission Franz FISCHLER Member of the Commission (  ) OJ No L 297, 21 . 11 . 1996, p. 1 . (2) OJ No L 193 , 3 . 8 . 1996, p. 1 . b) OJ No L 336, 23 . 12 . 1994, p. 22 . 22. 5 . 97 PEN Official Journal of the European Communities No L 130/ 11 ANNEX CN code Trigger period Trigger level(tonnes) Description 0809 20 31 21 May to 10 August 35 721 Cherries 0809 20 39 I 0809 20 41 0809 20 49 0809 20 51 0809 20 59 0809 20 61 0809 20 69 I